 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1687 
In the House of Representatives, U. S.,

December 7, 2010
 
RESOLUTION 
Recognizing and supporting the goals and ideals of National Runaway Prevention Month. 
 
 
Whereas the number of runaway and homeless youth in the United States is staggering, with studies suggesting that between 1,600,000 and 2,800,000 youth live on the streets each year; 
Whereas the problem of children who run away from home is widespread, as youth between 12 and 17 years of age are at a higher risk of homelessness than adults; 
Whereas runaway youth are often expelled from their homes by their families, discharged by State custodial systems without adequate transition plans, separated from their parents by death and divorce, or physically, sexually, and emotionally abused at home; 
Whereas runaway youth are often too poor to secure their own basic needs and are ineligible or unable to access adequate medical or mental health resources; 
Whereas effective programs that provide support to runaway youth and assist them in remaining at home with their families can succeed through partnerships created among families, community-based human service agencies, law enforcement agencies, schools, faith-based organizations, and businesses; 
Whereas preventing youth from running away from home and supporting youth in high-risk situations is a family, community, and national priority; 
Whereas the future of the Nation is dependent on providing opportunities for youth to acquire the knowledge, skills, and abilities necessary to develop into safe, healthy, and productive adults; 
Whereas the National Network for Youth and its members advocate on behalf of runaway and homeless youth and provide an array of community-based support to address their critical needs; 
Whereas the National Runaway Switchboard provides crisis intervention and referrals to reconnect runaway youth with their families and link youth to local resources that provide positive alternatives to running away from home; and 
Whereas during the month of November, the National Network for Youth and the National Runaway Switchboard are cosponsoring National Runaway Prevention Month, in order to increase public awareness of the circumstances faced by youth in high-risk situations and to address the need to provide resources and support for safe, healthy, and productive alternatives for at-risk youth, their families, and their communities: Now, therefore, be it  
 
That the House of Representatives recognizes and supports the goals and ideals of National Runaway Prevention Month. 
 
Lorraine C. Miller,Clerk.
